1 U.S. 240 (1788)
1 Dall. 240
NEWMAN
versus
BRADLEY.
Supreme Court of United States.

SHIPPEN, President.
This is the very case put in the books, and the rule which is founded upon it, extends generally to all civil suits. When a confession is given in evidence, all that was said must be stated, and the whole, generally speaking, ought to be taken together, unless such circumstances of improbability appear, as will render it necessary for the Defendant to prove what he asserts in avoidance of a conceded fact. It is true, there are some occasions when a Jury will charge a man with what he acknowledges against himself, and yet refuse to credit him for what he advances in his own favor. As, if he should admit, that he purchased the goods, which the Plaintiff alledges were sold to him, but insists that he paid for them at a particular time and place, in the presence of certain persons; and those persons, on being examined, declare that they were present at the time and place mentioned, but that they did not fee the Defendant make any payment to the Plaintiff: here, undoubtedly, the rule ought not to operate.
In the present case, also, the Jury will not be influenced by the Defendant's saying he repaid the money, if they do not think it credible, or if any thing can be gathered from the evidence, to shew that it was not paid, when he says it was.
*241 Verdict for the Plaintiff; owing, I believe, to some slight testimony, that seemed to repel the idea of the Defendant's having repaid the money.
When Howell offered himself as a witness. Levy objected that he was interested, inasmuch as his judgment see depended on his success in the cause. But the objection was over-ruled by the court.